Citation Nr: 1502795	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  10-17 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a skin disability, to include as due to herbicide exposure.

4.  Entitlement to service connection for sebaceous cysts of the right ear and neck.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2008; a statement of the case was issued in March 2010; and a substantive appeal was received in April 2010.   

The Veteran presented testimony at a Board hearing in September 2014.  A transcript of the hearing is associated with the Veteran's claims folder. 

The Veteran also appealed initiated an appeal on the issues of entitlement to service connection for hearing loss and tinnitus.  The RO issued a March 2010 rating decision in which it granted service connection for those disabilities.  The grant of service connection constitutes a complete grant of the claims.  Consequently, the issues are not before the Board.  

The issues of entitlement to service connection for a psychiatric disability and a skin disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  A back disability was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service. 

2.  On May 13, 2009, prior to the promulgation of a decision, the Board received notification from the appellant, that a withdrawal of the issue of service connection for sebaceous cysts right ear, neck was requested.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for sebaceous cysts right ear, neck by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2014); 38 C.F.R. § 20.204 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In an April 2007 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given a VA psychiatric examination in April 2012.  It is fully adequate in that the examiner reviewed the claims file in conjunction with the examination, and fully addressed the relevant medical questions.  The duties to notify and to assist have been met.  

The Board notes that the VA did not provide the Veteran with a VA examination for the purposes of determining the etiology of his back disability.  In light of the holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board feels that an examination is not required.

McLendon provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon are not met in this case as the evidence of records fails to suggest that a back disability, first reported many years post service, had its onset in service or is otherwise related thereto.  In reaching this decision, both the clinical and lay evidence was considered, as will be discussed in more detail in the body of the decision.

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing the undersigned identified the issues and sought information as to treatment to determine whether all relevant records had been obtained.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Back

At his September 2014 Board hearing, the Veteran testified that he was unloading boxes from a plane.  It was raining and he slipped and fell onto his tailbone.  He was with a doctor at the time of the fall.  The doctor told the Veteran that there was nothing he could do and that he would have to wait until he got back to the United States.  He stated that he was not given anything to alleviate the pain.  Instead, he just tolerated the pain and that he still has the same aching and numbness in his tailbone.  He testified that he began treating with a VA chiropractor 5-7 years ago (VACOLS, Hearing Transcript, pgs. 11-18).

The service treatment records fail to reflect any findings attributed to a back injury.  His November 1966 separation examination yielded normal findings (VBMS, STRs, p. 2).  The Veteran completed a Report of Medical History in conjunction with the examination (VBMS, STRs, p. 7).  He denied, by checked box, that he had recurrent back pain; swollen or painful joints; and bone, joint, or other deformity.  

In December 1988, the Veteran filed several claims, including a claim for osteoarthritis of the spine (VBMS, 12/6/89).  He reported treatment for asthma and a back disability from Dr. D.W.Z. beginning in 1984.  

The first medical evidence of back pain is a June 1987 private treatment report from Dr. D.W.Z. (VBMS, 12/27/88, p.3).  There is no indication that the back pain had been continuous since service or that it was due to an in-service injury.  

The Veteran underwent a VA examination in February 1989 (VBMS, 2/10/89).  He reported a history of asthma and past medical history that included an injury to his left ankle.  His past medical history was otherwise unremarkable.  Examination of the back yielded normal findings.  He was diagnosed with chronic musculoskeletal pain, though the basis for the diagnosis is not made clear.  

The Board notes that the Veteran also reported low back pain in July 2000 (VBMS, 4/27/07, p.27) and June 2004 (VBMS, 4/27/07, p. 49).  There was no diagnosed back disability.  The examiner encouraged weight loss.

An April 2006 treatment report reflects that the Veteran had a history of low back pain related to bone loss secondary to prolonged prednisone use (VBMS, 4/27/07, p. 20).  April 2006 x-rays revealed a compression fracture at T12; degenerative disc disease of L3-4 and L5-S1 (osteoarthritis of the lumbar spine) (VBMS, 4/27/07, p. 18). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Once again, although the Veteran has established the first element (he has been diagnosed with degenerative disc disease), he has failed to establish the remaining criteria.  

The second element is not established in that there is no medical evidence of a back disability in service.  His separation examination was normal and the Veteran specifically denied recurrent back pain; swollen or painful joints; and bone, joint, or other deformity in a November 1966 Report of Medical History.

Chronicity in service is not adequately supported, nor has continuity of symptomatology been shown.  Although the Veteran testified that he tolerated the pain in service, the first post service complaints of back pain occurred in June 1987 (more than two decades after service).  

The lack of any post-service medical records until 1987 is probative to the issue of chronic disability.  The United States Court of Appeals for the Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  However, such absence of documented treatment, in and of itself, is not a basis for discrediting his lay statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Thus, the Board must consider the totality of the record, and not just the absence of clinical treatment, in weighing the Veteran's statements asserting continuity of symptomatology. 

The June 1987 outpatient treatment report reflecting back pain does not provide any indication that the back pain has been chronic since service, or that he even sustained a back injury in service.  Moreover, when he underwent a VA examination in February 1989, examination of the back yielded normal findings.  Subsequent reports of back pain dated July 2000 and June 2004 also fail to reflect that back pain had been chronic since service, and they fail to produce a diagnosis.  Finally, the first treatment report to reflect a history of low back pain is dated April 2006.  It fails to indicate that the Veteran's back pain originated or had been continuous since service.  To the contrary, it reflects that the Veteran had a history of low back pain related to bone loss secondary to prolonged prednisone use.  

For the above reasons continuity of symptomatology is not demonstrated here.

With regard to the third element, the Veteran has failed to provide a competent medical opinion finding a causal connection between the claimed in-service injury and his current disability.  As explained earlier, the Board finds that the evidence of record fails to suggest that a back disability, first reported many years post service, had its onset in service or is otherwise related thereto.  Consequently, a VA examination is not required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006)  
  
The Board notes that the Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of a back disability fall outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  

In arriving at its conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against a finding of entitlement to service connection for a back disability; the claim is therefore denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).  

Sebaceous cysts, right ear, neck

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, in a May 2009 correspondence, stated that he was withdrawing the issue of entitlement to service connection for sebaceous cysts of the right ear and neck.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue, and it is dismissed.


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD is denied.

Entitlement to service connection for a back disability is denied.

The issue of entitlement to service connection for sebaceous cysts right ear, neck is dismissed.


REMAND

Psychiatric disability 

While the Veteran is claiming service connection for PTSD, the record lacks a valid diagnosis under Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See April 2012 VA examination.  Moreover, the Veteran did not engage in combat.  While he described an incident in which his aircraft was shot at by small arms while landing on an isolated landing strip following a flight from Tan Son Nhut to Vang Tu in July 1964, corroboration of this event could not be obtained.  His general fear of being shot at while flying is accepted as a stressor under the relaxed standard of 38 C.F.R. § 3.304(f)(3) but, absent a valid diagnosis of PTSD, service connection can not be awarded for such disability at the present time.  However, an award of service connection for anxiety disorder, diagnosed at the April 2012 VA examination, may be possible pending clarification from the examiner.  Indeed, the examiner related the current diagnosis of anxiety disorder to the Veteran's service.  However, no rationale was provided in support of this conclusion.  Given that the record fails to show chronicity of symptomatology, and in fact shows multiple denials of psychiatric symptoms in post service medical records, and as the examiner may have based his finding on reported stressors that cannot be conceded, an addendum opinion is necessary.  

Skin disability

The Veteran underwent a VA examination in April 2012.  The examiner provided a thorough examination report in which she opined that it was less likely than not that the Veteran's skin disabilities (actinic keratosis, psoriasis, etc.) were due to exposure to Agent Orange.  She stated that these disabilities are due to a combination of aging and sun exposure.  

At the Veteran's September 2014 Board hearing, he testified that during service, he had to pull duty on the air strip and that he was exposed to the sun (Transcript, pgs. 20-22).  He noted that this was back before people frequently used sunscreen for protection.  He also stated that he was not really exposed to the sun after service, in his civilian career (although the Board notes that the records reflect that from 1976-1978, the Veteran did orchard work (VBMS, 12/27/98, p. 27)).

The Board finds that an addendum to the examination report is necessary to determine if the Veteran's current skin disabilities were caused by exposure to the sun during his time service.

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file back to the April 2012 examiner to provide a rationale for the conclusion that anxiety disorder is related to service.  The examiner should recognize that the Veteran's general fear of being shot at while flying in Vietnam is accepted as fact; no other reported stressors are conceded in this case.  

If the April 2012 examiner is no longer available, then schedule the Veteran for another psychiatric examination.  All diagnoses should be noted and, for each, the examiner must state whether it is at least as likely as not that the disorder was incurred in or due to active service.  The opinion should be accompanied by a clear rationale that takes into account both the medical and lay evidence of record.  Again, the Veteran's general fear of being shot at while flying in Vietnam is accepted as fact; no other reported stressors are conceded in this case.  If a valid PTSD diagnosis under DSM IV is not appropriate, the examiner must specify which criteria were not satisfied.

2.  The RO should obtain an addendum opinion from the April 2012 VA examiner (or someone similarly qualified).  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any skin disability began during or is causally related to service, to include as due to sun exposure during service.   

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  It should be accepted as fact that he worked outside on an airstrip during much of his service without use of sun screen.

3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


